Citation Nr: 9931880	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  89-21 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his mother



ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from January 1959 to July 
1964, from December 1964 to December 1967, and from November 
1968 to December 1981.  

This matter arises before the Board of Veterans' Appeals 
(Board) from an August 1988 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for the veteran's cause of 
death. 

In May 1999, the Board requested an independent medical 
opinion as to the relationship of certain symptomatology 
manifested during service and the relationship, if any, 
between such manifestations and the subsequent onset of head 
and neck cancer.  Such opinion was completed and is 
associated with the claims folder.


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1987.  The 
immediate cause of the veteran's death was respiratory failure 
due to head and neck cancer.

2.  At the time of the veteran's death, service connection 
was in effect for neurodermatitis of the feet, left ankle, 
and left hand at zero percent, for appendectomy scar and for 
scar of the right index finger due to a cyst excision.

CONCLUSION OF LAW

The veteran's death was the result of disease incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that during the veteran's 
lifetime, the RO granted service connection for 
neurodermatitis of the feet, left ankle, and left hand at 
zero percent, for appendectomy scar at zero percent, and for 
scar of the right index finger due to a cyst excision, all 
effective from July 3, 1964.  The RO relied on the veteran's 
service medical records.  In general, physical examinations 
between 1959 and 1968 were normal.  In a periodic examination 
conducted in February 1969, the examiner noted some acneform 
lesions over the veteran's chest and some hyperpigmentation 
on his back.  In March 1969, the veteran was treated for 
sudden onset of bone pain, chills, fever, anorexia, 
headaches, sore throat, and a cough.  At that time, the 
diagnosis was viral flu syndrome.  During a periodic 
examination dated in May 1977, the veteran reported a history 
of tumor, growth, cyst, cancer.  The veteran was clinically 
evaluated as normal.  He noted that his occupation was as a 
petroleum laboratory supervisor.  

In pertinent part, the veteran service medical records also 
include several clinical entries dated in August 1978 in 
which the veteran complained of neck and shoulder pain.  In 
November 1979, the veteran reported that he had fallen and 
that his shoulder had been hurting for a couple of months.  
No final discharge examination is associated with the claims 
folder.

Post-service records include private medical records 
extending from June 1984 to August 1987.  In June 1984, the 
veteran was diagnosed with nasopharyngeal carcinoma.  A 
biopsy revealed invasive squamous cell carcinoma, moderately 
differentiated.  A bilateral radical neck dissection was 
performed.  At that time, the surgeon noted that there was 
extensive vascular invasion throughout the lesions and a 
large lymphocele was found in the left supraclavicular fossa.  

The record also includes medical records dated from February 
to June 1987 that relate to hospital admission and subsequent 
treatment for recurrent squamous cell carcinoma of the head 
and neck involving the left lateral pharyngeal wall.  At 
discharge, the diagnoses were recurrent squamous cell 
carcinoma of the right nasopharynx, status post bilateral 
radical neck dissection, and dysphagia, hoarseness and right 
anterior neck pain secondary to tumor recurrence.  In a 
description of the procedure, the examiner noted that the 
veteran had also undergone prior surgery for reconstruction 
of the left pectoralis major flap in 1984 and had received x-
ray therapy at that time for Stage IV carcinoma.  

Further noted is that the veteran developed bleeding from the 
posterior pharynx in early 1987 and that a CT scan revealed 
soft tissue density in the right nasopharynx.  Also, the 
veteran reportedly had lost 25 pounds and had a decrease in 
appetite several months prior to January 1987.  In a July 
1987 hospital form, in pertinent part, the veteran was 
admitted for syncope secondary to base of skull metastasis 
with compression of nerve supply to carotid sinus, squamous 
cell cancer of oropharynx.

A certificate of death dated in August 1987 discloses that 
the veteran died on August [redacted], 1987 of respiratory 
failure due to head and neck cancer.

An electronic message from a private doctor dated in August 
1997 reveals that it is always very difficult to date the 
onset of a tumor.
During a personal hearing in September 1997 attended by the 
veteran's son and former wife, the former wife stated that 
from what she had read, nasopharyngeal cancer can be both 
aggressive in nature and very slow growing.  Transcript (T.) 
at 2.  Further, she stated that from several physicians, she 
had learned that the onset of a tumor is difficult to 
pinpoint.  (T.) at 2.  The witness also testified that from 
every doctor with whom she spoke, she had been told that the 
veteran's cancer must have been growing during his period of 
service.  (T.) at 3.  The witness also referred to the 
veteran's complaints of left sided neck pain in service that 
she thought were related to his subsequent neck cancer.  (T.) 
at 3.  

In a private medical opinion dated in October 1998, the 
physician notes the nature of squamous cell carcinoma of the 
nasopharynx, including that such cancers are often relatively 
indolent and slow-growing.  Further, the physician stated 
that there was some propensity to metastasis, especially late 
in the course.  The physician also stated that it was 
entirely reasonable to expect that the veteran developed the 
cancerous tumor several years prior to his diagnosis of 
cancer, and that three years or more was clearly a reasonable 
time frame to have had the tumor prior to the diagnosis.

During the veteran's Travel Board hearing in October 1998, 
the appellant, (the veteran's son) testified that he was no 
longer claiming that the veteran's death was due to exposure 
to Agent Orange; rather, that the veteran's cancer had its 
onset during the presumptive period following service.  
Transcript (T). at 2.  The veteran's former wife also 
testified at the hearing and stated that while the veteran 
was in service, he had neck, arm, and shoulder pain, but that 
when nothing specific was ever found, the veteran stopped 
going to the doctors.  (T.) at 3.  Further, the former wife 
stated that at the time when Stage IV cancer was diagnosed in 
1984, the veteran had been experiencing a sore throat for 
many months.  (T.) at 3.  She also stated that when she spoke 
to various oncologists, she learned that to get to Stage IV 
cancer, the veteran must have already had it for several 
years.  (T.) at 4.  Further, she testified that the 
oncologists indicated that it was uncertain at what point the 
cancer had set in, given that some are more aggressive in 
nature than others.  (T.) at 4.   

In response to several specific questions, an independent 
medical expert provided a statement dated in June 1999 that 
discloses that the veteran's tumor possibly arose after 
discharge, and that it was entirely conceivable that the 
tumor presented with a rapid onset.  Further, the reviewer 
stated that the veteran's symptoms of sore throat and 
dysphagia for the six to seven months prior to diagnosis 
certainly could have been symptomatic of a tumor.  However, 
the reviewer also stated that the tumor could have started 
prior to the veteran's symptoms.

As to the veteran's clinical findings during service of neck 
and shoulder pain, the reviewer remarked that such 
symptomatology may or may not have been early signs of the 
cancerous tumor.  Tumors of the hypopharynx are generally 
aggressive in behavior and are characterized by several 
traits, including ulceration, which the examiner noted was a 
trait of the veteran's tumor.  The reviewer further remarked 
that it was possible that the veteran had developed a rapid 
disease in a short span of time.  

Analysis

The issue before the Board is whether the appellant is 
entitled to service connection for the cause of the veteran's 
death.  Initially, the Board notes that in well grounded 
cases, service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service in the Armed Forces.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection may also be allowed on a presumptive basis for 
certain forms of cancer, if the disability becomes manifest 
to a compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Moreover, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1998).  Service connection may further be 
established for the veteran's cause of death where the 
evidence demonstrates that the disability that caused the 
death was incurred during service, or that the service-
connected disability was a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§ 3.312 (1998).  

The Board finds that the appellant has established a well 
grounded claim by virtue of the August 1987 death certificate 
of record, medical records during service that include 
symptomatology possibly related to the veteran's cause of 
death, and the June 1999 independent medical opinion of 
record.  Furthermore, the Board concludes that upon a review 
of the record in its entirety, the appellant has provided 
competent medical evidence so as to warrant entitlement to 
service connection for the cause of the veteran's death.  As 
stated above, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
In this particular case, there is no medical evidence per se 
that is indicative of continuity of symptomatology or 
treatment within the one-year period after the veteran's 
separation from service, so as to be able to conclude 
specifically that cancer was present during the one-year 
presumptive period.  

Nonetheless, pathology associated with the type of cancer 
from which the veteran died involved the neck and throat 
area, the precise area where the veteran experienced problems 
during service.  Moreover, the nature of cancer is such that 
the exact onset of a cancerous tumor is difficult, if not 
impossible, to predict.  In this light, the several medical 
opinions of record noted above that disclose the possibility 
of a correlation between the veteran's symptoms in service, 
the complaints of sore throat and dysphagia after service, 
and the diagnosis of a Stage IV cancer in 1984 are competent 
medical evidence in support of the establishment of service 
connection for the cause of the veteran's death.  

Furthermore, and most significant in the Board's decision, is 
the independent medical opinion rendered in June 1999 that 
essentially highlights the impossible task of determining the 
precise point in which a cancerous tumor develops, and 
determine whether the sort of symptomatology reported by the 
veteran truly related to the development of such tumor.  
Thus, given the uncertainty that surrounded the development 
of the veteran's cancer that ultimately resulted in his 
death, and under the precept that where a reasonable doubt 
arises, such doubt will be decided in favor of the veteran, 
the Board finds that in this case there is an approximate 
balance of positive and negative evidence, and as such, the 
appellant is entitled to service connection for cause of the 
veteran's death.  38 C.F.R. § 3.102 (1999).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

